United States Court of Appeals
    for the Federal Circuit
                  ______________________

                    September 29, 2011

                        ERRATA
                  ______________________

                   Appeal No. 2010-1382

    KIMBERLY-CLARK WORLDWIDE, INC. AND
      KIMBERLY-CLARK GLOBAL SALES, LLC,
                     v.
    FIRST QUALITY BABY PRODUCTS, LLC AND
     FIRST QUALITY RETAIL SERVICES, LLC,

                  Decided: June 1, 2011
                 Nonprecedential Opinion
                 ______________________

Please make the following changes:

Page 10, line 16, change “a” to --an--

Page 10, lines 18-19, delete “raised a substantial question
of validity for” and insert --asserted a defense to--.

Page 10, lines 19-20, delete “cannot be characterized as
substantially meritless” and insert --raises a substantial
question of validity and does not lack substantial merit--

Page 14, lines 1-2, delete “raised a substantial question of
validity for” and insert --asserted a defense to--

Page 14, line 3 delete “cannot be characterized as sub-
KIMBERLY-CLARK v. FIRST QUALITY                         2




stantially meritless” and insert --raises a substantial
question of validity and does not lack substantial merit--

Page 18, line 2, delete “raised a substantial question of
validity for” and insert --asserted a defense to--

Page 18, line 3-4, delete “cannot be characterized as
substantially meritless” and insert --raises a substantial
question of validity and does not lack substantial merit--